DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 58 (Fig. 8), 61 (Fig. 9).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both “barrel” (Para. 0033 of current application’s Pre-Grant Publication US 2019/0200697) and “hole or compartment” (Para. 0049 of current application’s Pre-Grant Publication US 2019/0200697).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Applicant refers to U.S. Patent Application Serial No. 15/309,406 twice (once in Para. 0007, once in Para. 0037; these paragraphs citing the current application’s Pre-Grant Publication US 2019/0200697).  Examiner notes that 15/309,406 appears to be recited in error and the application 15/390,406 should be recited.
Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  each claim recites “customised” which is suggested to be changed to “customized”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aveni (US 2011/0099840) in view of Moon (USPN 8,132,342).
Examiner notes that claims 9-11 are product claims dependent upon method-of-manufacturing claims.  This renders claims 9-11 to be product-by-process claims, wherein only the ending structure following the actuation of the method recited in claim 1 (from which claim 9 depends) is necessary to be found in the prior art to render the product-by-process claim unpatentable.
Examiner has interpreted product-by-process claims 9-11 in the following structural manner, and will apply prior art against the claims as such:
Claim 9. A sandal comprising: 
a sole, the sole including an upper sole and a midsole; 
the sandal further comprising a foot strap and a toe thong, wherein the toe thong is connected to the foot strap, wherein the toe thong comprises a fastener; 
the sandal further comprising a custom toe thong insert embedded within the midsole, the insert having a plurality of fastener-engagement holes configured to engage with the fastener, wherein the upper sole includes an orifice; and 
wherein the toe thong is disposed within the orifice such that the fastener is affixed to one of the plurality of fastener-engagement holes of the insert.

Claim 10. The sandal of claim 9, wherein the fastener and the one fastener-engagement hole are configured for locking engagement with each other.

Claim 11. The sandal of claim 10, wherein the fastener and one fastener-engagement hole are disengageable through use of a toe thong key.

Regarding claim 9, Aveni discloses a sandal (footwear #2200; Figs. 22-25) comprising: a sole (sole structure #2210), the sole including an upper sole and a midsole (Para. 0041 discloses that the sole structure of the disclosed invention of Aveni may have an insole (i.e. upper sole), a midsole and an outsole); the sandal further 
Moon teaches a sandal (#10) with a toe thong and foot strap that are connected to one another and removably attached to a sole (first tether #28 is a foot strap; second 
Aveni and Moon teach analogous inventions in the field of sandals with removable straps and toe thongs.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the embeddable couplers (i.e. inserts) taught by Moon within the midsole of Aveni in order to provide an alternative known means for affixing the foot strap and toe thong to the sole structure, wherein the modified sandal would have an improvement such that the fastener portion of the foot strap and toe thong would be protected from constant contact with the ground and reduce the chance of the fastener portion from wearing over time due to such contacts with the ground, wherein the couplers would be positioned above the outsole, which would bear the abrasive contact when the user is walking.  Since Aveni already teaches that there are a plurality of holes for potentially affixing the toe thong in different locations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have applied multiple holes to the added couplers as well, in order to accommodate the existing functionality of the toe thong and straps to be positioned in multiple potential locations, depending on the wearer, as desired by Aveni. As a result of the modification, the modified sandal of Aveni would have a custom toe thong insert (via second added coupler #42, from Moon; Examiner notes that the adjective “custom” bears no structural weight, and does not further limit the insert in any structurally patentable sense, absent 
Regarding claim 10, the modified sandal of Aveni (i.e. Aveni in view of Moon, as explained with respect to claim 9 above) is disclosed such that the fastener and the one fastener-engagement hole are configured for locking engagement with each other (the fastener portion of the toe thong would be able to be locked with the desired hole within the modified sandal’s added coupler #54 (from Moon)).
Regarding claim 11, the modified sandal of Aveni (i.e. Aveni in view of Moon, as explained with respect to claim 9 above) is disclosed such that the fastener and one fastener-engagement hole are disengageable through use of a toe thong key (Examiner notes that the “toe thong key” is merely mentioned in functional language, and has not been positively recited as part of the structure required in the product claim; absent any structural details regarding what the “key” is, or how the key operates, the coupler #54 would at least be capable of being assisted in being pulled out with, by non-limiting example, a pair of needle-nose pliers, which is at least one type a type of “key” that can be used to assist in the disengagement of the fastener from the hole).
Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: upon a search and review of the prior art, no reference teaches, nor renders obvious, the method as claimed in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2017/0190121: corresponds to U.S. application cited within Specification
2013/0118032: discloses a sandal with plurality of holes in sole for modular positioning of components
2013/0091732: discloses a sandal with a toe thong that can be positioned within multiple potential orifices
2010/0212184: discloses a sandal with strap assembly that can be affixed with a fastener that is manipulable via a key tool
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732